COLEMAN, J.
The defendant was charged with an assault and battery up®n John Scott, with a gun. The evidence tends to show, in fact shows, that the defendant seized hold of a gun, in the hands of John Scott, and without legal excuse, so far as appears in the record, liolently wrenched it from his hands, tearing the flesh and causing it to bleed. The appellant insists that these facts do not sustain the charge of a battery, but show a variance between the charge and the proof. If the charge had been an assault by shooting at, or a battery by shooting John Scott with a gun, appellant’s contention would have been correct. The charge, however, is an assault and battery with a gun. A criminal battery is committed whenever one person intention*117ally and wrongfully inflicts personal injury upon another against Ms will by violence. Actual injury is not a necessary element of an unlawful battery.
The court did not err in excluding the evidence offered by the defendant to wMcb an exception was reserved. The various acts offered to be proven, were no part of the res gestae of the assault and battery, were not competent in justification or mitigation. The general rule is that it is not permissible to prove other and particular acts not connected with the offense. Here the ill will was admitted.- — Curtis v. State, 78 Ala. 12.; Carpenter v. State, 98 Ala. 81; Jordan v. State, 79 Ala. 9. Pretermitting, however, the question of relevancy of the evidence, it does not appear that the objections were sufficiently specific and definite, and as there were some facts not relevant to which the objections related, the court did not err in sustaining the objections.
Affirmed.